Citation Nr: 1747314	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  12-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for lumbar degenerative disease (lumbar spine disability), currently rated as 10 percent disabling prior to September 28, 2016, and as 20 percent disabling from that date.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to August 1989, March 1995 to April 1995, and November 2009 to January 2011, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision granted service connection for the lumbar spine disability and assigned a 10 percent rating effective February 10, 2011.  The Veteran appealed the initial rating assigned.  

In June 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In February 2016, the Board remanded the current issue for further evidentiary development.  Also remanded by the Board were the issues of entitlement to service connection for a left knee disability and entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD).  In May 2016, the RO granted service connection for left knee degenerative arthritis.  In July 2017, the RO granted service connection for adjustment disorder with anxiety.  Therefore, these issues have been resolved and are not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).

The July 2017 rating decision also granted a 20 percent rating for the lumbar spine disability effective from September 28, 2016.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

While additional delay is regrettable, the Board finds that further development is necessary prior to appellate review.

The Veteran must be afforded a new VA examination prior to adjudication of this claim.  The lumbar spine examinations of record are inadequate because they do not include the range of motion testing results required by the Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, a new examination should be scheduled, and the examiner should also render a retrospective opinion on the measurements required by Correia.  

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from July 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a VA lumbar spine examination to determine the current severity of his lumbar degenerative disease.    

The claims file should be made available for review, and the examination report should reflect that such review occurred.

All objective and subjective symptoms should be reported in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  
The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since February 2011) of the lumbar spine in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  

The examiner should describe all symptomatology, including neurological residuals, associated with the Veteran's lumbar spine disability.

Finally, the examiner should provide opinion as to the functional limitations the Veteran has experienced as a result of his service-connected lumbar spine disability and what impact, if any, those have on his occupational functioning.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




